Broyles, C. J.
1. In view of the counter-showing made by the State on the hearing of the defendant’s special grounds of the motion for a new trial, based upon alleged newly discovered evidence, this court can not hold that the trial judge abused his discretion in overruling the grounds.
2. The weight of authority is that under statutes not limiting the punishment of seduction to cases in which the seduction is accomplished solely upon a promise of marriage, it is not essential that the promise be absolute. It may be conditional upon some other event than the intercourse, provided that the woman believed in the promise and yielded because of it. Furthermore, “the promise of marriage need not be valid and binding, provided the woman believed in it and consented in reliance on it. Thus an infant may be guilty of seduction under promise of marriage, if he has reached the age of puberty, although his promise is not binding because of his infancy, and although he has not reached the age at which he can contract marriage.” 35 Cyc. 1335, 1336.
*417Decided December 19, 1930.
L. G. Anderson, for plaintiff in error.
J. T. Grice, solicit or-general, G. L. Gowart, H. H. Elders, contra.
3. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


LuJce and Bloodworth, JJ., concur.